UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 6, 2015 Dominion Midstream Partners, LP (Exact name of registrant as specified in its charter) Delaware 001-36684 46-5135781 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 120 Tredegar Street Richmond, Virginia 23219 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (804) 819-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 6, 2015, Dominion Midstream Partners, LP issued a press release announcing preliminary unaudited earnings for the period from the closing of its initial public offering on October 20, 2014 through December 31, 2014.The press release and related preliminary earnings tables are furnished with this Form 8-K as Exhibit 99. Item 9.01 Financial Statements and Exhibits. Exhibit 99 Dominion Midstream Partners, LP press release dated February 6, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMINION MIDSTREAM PARTNERS, LP By: Dominion Midstream GP, LLC, Its general partner Date:February 6, 2015 By: /s/ Carter M. Reid Name: Carter M. Reid Title: Senior Vice President and Corporate Secretary
